DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see Remarks, filed 4/29/2022, with respect to the claims have been fully considered and are persuasive.  The 112 rejection of the claims have been withdrawn. 
The claims have been amended to overcome the previously provided 112 rejection.  The arguments filed on 4/29/2022 support the new structure of how the operations take place, removing the omitting essential steps rejection made in the previous office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 In the Claims:

Claims 19-20 have been canceled.

Allowable Subject Matter
Claims 1, 3-10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a process for treating individualized trichomes to remove proteins in the claimed manner.  
While each individual aspect of the biomass treatment has been shown in the prior art, the specific use of individualizing the trichomes (not just treating biomass that includes trichomes) then reacting them with the specified reactants and activator then activating the reaction via oxidation to break down the protein to the specified amounts has not been obviously taught.  As previously stated in prior office actions it has been known to react with a peracid acid but for very different desired results, and there has not been an obvious teaching that would include the goal of reducing the protein to the specified levels by such a reaction.  Therefore, the claims with there clarified aspects has been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748